DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 9 September 2021 has been entered. Claim(s) 1-10 remain pending in this application. The amendment to the claims have overcome the claim objections and §112(b) rejections set forth in the office action mailed 10 June 2021.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 3a contains axis titles in French when they should be in English, further Figures 3a-3c, 4a-4c, 5a, 5b, 8a, 8b, 11a, 11b, 12, 13 and 14 are blurry and not clear and therefore not acceptable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 6 of Claim 1 “the divergent section comprising a nozzle throat comprising” should be “the divergent section comprising a nozzle throat, the divergent section further comprising:” .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sutor (U.S. Patent No. 3,394,549), hereinafter Sutor, in view of Schmidt (U.S. Patent No. 4,369,920), hereinafter Schmidt.

Regarding Independent Claim 1, Sutor teaches a divergent section (Figure 1) comprising multiple curved contours (6 and 8) for a propulsion nozzle of an engine for aircraft or spacecraft (Column 1, Lines 11-22 – the nozzle is a propulsion nozzle for a rocket engine at different altitudes and therefore for an aircraft of spacecraft) propelled by chemical reaction (Column 1, Lines 15-18 – the nozzle ejects combustion particles to produce thrust therefore the spacecraft is propelled by combustion, which is a chemical reaction), the propulsion nozzle being a nozzle having rotational symmetry about an axis (Figure 1 – the nozzle is rotationally symmetric about a center axis passing left to right in the figure), the engine comprising a reaction chamber (4) producing propulsion gases (Column 3, Lines 1-5 – the reaction chamber, 4, produces propulsion gases) intended to be ejected outside the propulsion nozzle essentially in a main stream (Column 1, Lines 11-22 and Column 3, Lines 1-8 – the gases are ejected in a main stream through the nozzle), the divergent section comprising a nozzle throat (12) comprising:
a first portion (6) comprising a first wall having a first surface of revolution about the axis of the propulsion nozzle (Figure 1 – the wall that makes the first portion, 6, has an internal surface of revolution about the center axis of the nozzle), so that said first wall has a first curved profile in an axial plane (Figure 1 – the first wall has a first curved profile), said first curved profile being suitable for generating a flow of the propulsion gases adapted to operation at low altitudes (Column 3, Lines 28-30 – the first nozzle portion, 6, is for low altitudes);
a second portion (8) having a total length L (Figure 1 – the second portion has a length from point, 18, to the exit plane, 16), which is connected to said first portion at a connecting zone (Figure 1 – the first and second portions are connected to each other at the connecting zone, 18) defining a curved contour discontinuity (Figure 1 – the zone, 18, where the first and second portions is a curved contour discontinuity), said second portion comprising a second wall having a second surface of revolution about the axis of the nozzle (Figure 1 – the wall that makes the second portion, 8, has an internal surface of revolution about the center axis of the nozzle), so that said second wall has a second curved profile in an axial plane (Figure 1 – the second wall has a second curved profile), said second curved profile being suitable for generating a flow of the propulsion gases adapted to operation at high altitudes (Column 3, Lines 28-38 – the second curved profile is used for high altitudes), wherein said connecting zone extends between said first portion and said second portion such that said curved contour Figure 1 – Column 3, Lines 28-38 - the connection zone is between the first portion and second portion such that at low altitudes the flow does not fill the second portion, 8, thus the discontinuity promotes detachment of the flow of propulsion gases).
Sutor does not teach a device for controlled injection of at least one additional jet of gas into the main stream of the propulsion gases exhausted by the propulsion nozzle;
said divergent section further comprising said controlled injection device having one or more orifices or a group of orifices produced axisymmetrically in said second wall of said divergent section, so that the injection of the additional jet of gas is carried out radially or inclined counterflow to the main stream, said orifice or orifices being arranged therein at a distance d from said connecting zone comprising the curved contour discontinuity which is equal to or less than 95% of the total length L of said second portion and greater than 1% of the total length L of said second portion.
However, Schmidt teaches propulsion nozzle for a rocket (Title) with a divergent section (22’ and 28’) with a first portion (22’) and a second portion (28’) with a second wall (4a’) and a connecting zone between the first and second portions (Figure 2 – the vertical line to the left of the leftmost orifices, 5, is a connecting zone between the first and second portions) and (Claim 1) a device (5’ and 5’’) for controlled injection of at least one additional jet of gas into the main stream of the propulsion gases exhausted by the propulsion nozzle (Figure 2 – Column 4, Lines 3-8 - the device injects a flow of gases into the main stream of the propulsion gases);
said divergent section further comprising said controlled injection device having one or more orifices or a group of orifices (5’, 5’’) produced axisymmetrically in said second wall of Figure 2 – the groups of orifices are formed axisymmetrically in the second wall, 4b’), so that the injection of the additional jet of gas is carried out radially or inclined counterflow to the main stream (Figure 2 – the flow of gases are injected through the orifices in a radially inward direction), said orifice or orifices being arranged therein at a distance d from said connecting zone which is equal to or less than 95% of the total length L of said second portion and greater than 1% of the total length L of said second portion (Figure 2 – the groups of orifices, 5’ and 5’’, are set at a distance from the connecting zone, where the distance is between 1% and 95% of the total length of the second portion as the distance to the first group, 5’, is approximately a third and the second group, 5’’, is approximately two thirds).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor to include a device for controlled injection of at least one additional jet of gas into the main stream of the propulsion gases exhausted by the propulsion nozzle; said divergent section further comprising said controlled injection device having one or more orifices or a group of orifices produced axisymmetrically in said second wall of said divergent section, so that the injection of the additional jet of gas is carried out radially or inclined counterflow to the main stream, said orifice or orifices being arranged therein at a distance d from said connecting zone comprising the curved contour discontinuity, of Sutor, which is equal to or less than 95% of the total length L of said second portion and greater than 1% of the total length L of said second portion, as taught by Schmidt, in order to provide a simple, rugged and economical design that provides improved cooling to the rear thrust nozzle section (Schmidt – Column 3, Lines 3-12).

Regarding Claim 3, Sutor in view of Schmidt teach the invention as claimed and discussed above but do not teach said controlled injection device comprises at least three orifices having identical shape and dimensions, said orifices being regularly spaced along the circumference of the second wall which is situated at the distance d from said connecting zone comprising the curved contour discontinuity.
However, Schmidt teaches said controlled injection device comprises at least three orifices having identical shape and dimensions (Figure 2 – the controlled injection device is made up of a plurality of orifices shown to have identical shape and dimensions), said orifices being regularly spaced along the circumference of the second wall (Figure 2 – the orifices are spaced regularly along the circumference of the second wall, 4b’) which is situated at the distance d from said connecting zone (Figure 2 – the orifices are in rows at the set distances from the connecting zone).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of said controlled injection device comprising at least three orifices having identical shape and dimensions, said orifices being regularly spaced along the circumference of the second wall which is situated at the distance d from said connecting zone comprising the curved contour discontinuity, as taught by Schmidt, into the device of Sutor in view of Schmidt, as discussed above for the same reasons as discussed above for claim 1.

Regarding Claim 4, Sutor in view of Schmidt teach the invention as claimed and discussed above but do not teach said controlled injection device also comprises one or more feeding chambers, each communicating with an orifice of said injection device to homogeneously inject the additional jet of gas into said divergent section.
However, Schmidt teaches said controlled injection device also comprises one or more feeding chambers (2b’), each communicating with an orifice of said injection device (Figure 2 – the chamber, 2b’, feeds the orifices of the controlled injection device) to homogeneously inject the additional jet of gas into said divergent section (Figure 2 – Column 4, Lines 33-42 – the chamber provides the flow to each orifice equally thereby homogeneously injecting the additional jet of gas).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of said controlled injection device also comprising one or more feeding chambers, each communicating with an orifice of said injection device to homogeneously inject the additional jet of gas into said divergent section, as taught by Schmidt, into the device of Sutor in view of Schmidt, as discussed above for the same reasons as discussed above for claim 1.

Regarding Claim 5, Sutor in view of Schmidt teach the invention as claimed and discussed above but do not teach several controlled injection devices situated at successive different distances d.
However, Schmidt teaches several controlled injection devices situated at successive different distances d (Figure 1 – the controlled injection device, 5’ and 5’’, is two controlled injection devices, since there are two different groups of orifices where each group is a successive distances from the connecting zone).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of several controlled injection devices situated at successive different distances d, as taught by Schmidt, into the device of Sutor in view of Schmidt, as discussed above for the same reasons as discussed above for claim 1.

Regarding Claim 6, Sutor in view of Schmidt teach the invention as claimed and discussed above but do not teach the additional jet of gas injected by said controlled injection device originates from said reaction chamber of the engine, or from combustion agent or fuel tanks, or auxiliary tanks annexed.
However, Schmidt teaches the additional jet of gas injected by said controlled injection device originates from said reaction chamber of the engine (This limitation is claimed as an alternative and therefore not required when another alternative is met), or from combustion agent or fuel tanks (Column 3, Line 65 – Column 4, Line 8 – the controlled injection device uses hydrogen which is from the fuel tank), or auxiliary tanks annexed (This limitation is claimed as an alternative and therefore not required when another alternative is met).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the additional jet of gas injected by said controlled injection device originates from said reaction chamber of the engine, or from combustion agent or fuel tanks, or auxiliary tanks annexed, as taught by 

Regarding Claim 7, Sutor in view of Schmidt teaches the invention as claimed and discussed above. Sutor further teaches a propulsion nozzle of an engine for aircraft or spacecraft (Column 1, Lines 11-22 – the nozzle is a propulsion nozzle for a rocket engine at different altitudes and therefore for an aircraft of spacecraft) propelled by chemical reaction (Column 1, Lines 15-18 – the nozzle ejects combustion particles to produce thrust therefore the spacecraft is propelled by combustion, which is a chemical reaction), said nozzle comprising:
a convergent portion (Figure 1 – the portion just to the right of the throat, 12, is the convergent portion of the nozzle) receiving the gases produced in said reaction chamber (Figure 1 – the convergent portion of the nozzle receives the combustion gases from the reaction chamber, 4);
a nozzle throat (12); and
a divergent section (6 and 8) connected to the nozzle throat (Figure 1 – the divergent section is connected to the nozzle throat, 12) wherein the divergent section is as defined according to claim 1 (See rejection for claim 1 above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sutor in view of Schmidt as applied to claim 1 above, and further in view of Dujarric (U.S. Pre-grant Publication 2005/0178127), hereinafter Dujarric, and Mueller (U.S. Patent No. 3,925,982), hereinafter Mueller.

Regarding Claim 2, Sutor in view of Schmidt teach the invention as claimed and discussed above. Sutor in view of Schmidt do not teach said controlled injection device comprises a single orifice consisting of a slot having the form of a ring extending over the entire circumference of the second wall situated at the distance d from said connecting zone comprising the curved contour discontinuity, the width of the orifice making it possible to obtain a flow rate reaching up to 20% of the mass flow rate of the propulsion gases in the nozzle with an ejection speed that is subsonic or above.
However, Dujarric teaches a rocket nozzle system (Title) with a divergent section (4) injection orifice/orifices (5) that are used for cooling and flow separation (Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt by making the controlled injection device further used for flow separation, as taught by Dujarric, in order to optimize the performance of the engine (Dujarric – Paragraph 0002, Lines 1-2).
Sutor in view of Schmidt and Dujarric do not teach said controlled injection device comprises a single orifice consisting of a slot having the form of a ring extending over the entire circumference of the second wall situated at the distance d from said connecting zone comprising the curved contour discontinuity, the width of the orifice making it possible to 
However, Mueller teaches a rocket nozzle (Abstract, Lines 1-3) with a divergent section (112) designed for high altitude (Abstract, Lines 1-3 – the nozzle is designed for high altitude operation) with a said controlled injection device comprising a single orifice (229) consisting of a slot having the form of a ring extending over the entire circumference of the wall (Figure 5 – the orifice, 229, that is connected to the controlled injection device is a slot/ring around the entire circumference of the wall) situated at the distance d from the beginning of the nozzle (Figure 5 – the slot, 229, is at a distance from the top most portion of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt and Dujarric by making the ring of orifices at a set distance d from the connecting zone, of Sutor in view of Schmidt and Dujarric, a single orifice consisting of a slot having the form of a ring extending over the entire circumference of the second wall situated at the distance d from said connecting zone comprising the curved contour discontinuity, as taught by Mueller, in order to ensure uniform separation from the nozzle wall (Mueller – Column 2, Lines 49-56).
Further, Mueller teaches  the width of the orifice making it possible to obtain a flow rate reaching up to 20% of the mass flow rate of the propulsion gases in the nozzle with an ejection speed that is subsonic or above (Figure 5 – the orifice, 229, includes a width; it is noted that the limitation “a flow rate reaching up to 20% of the mass flow rate of the propulsion gases in the nozzle with an ejection speed that is subsonic or above” does not claim any specific width but instead is taught by any width since the flow of the propulsion gases may be any speed because subsonic means speed below Mach 1 and above is all speeds Mach 1 and above; Therefore the width of the orifice as shown in Mueller, and already taught in the rejection for Claim 1 would possible to provide up to 20% the mass flow of the propulsion gases at some given speed). Therefore the combination of Sutor in view of Schmidt, Dujarric and Mueller, as discussed above, teach the limitations of Claim 2.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutor in view of Schmidt as applied to claim 7 above, and further in view of Dujarric, Mueller and  Bezos (U.S. Pre-grant Publication 2011/0017872), hereinafter Bezos.

Regarding Claim 8, Sutor in view of Schmidt teach the invention as claimed and discussed above.
Sutor further teaches a method for controlling the transition of the propulsion gas flow regime in a divergent section (Figure 1 – Column 3, Lines 28-38 – the divergent section shown in the figures is a nozzle which uses a method for controlling the transition of the propulsion gases of the engine by the shape of the divergent section) comprising multiple curved contours of a propulsion nozzle (6 and 8) of an engine for an aircraft or spacecraft  (Column 1, Lines 11-22 – the nozzle is a propulsion nozzle for a rocket engine at different altitudes and therefore for an aircraft or spacecraft) as a function of the altitude of the aircraft or of the spacecraft (Column 3, Lines 28-38 –the flow in the nozzle is controlled as a function of the altitude of the vehicle), said method comprising, in the case in which the altitude increases, the following steps: 
See rejection for Claim 7 above).
Sutor in view of Schmidt do not teach
- just before the natural transition altitude is reached, gas is injected radially into said nozzle via said controlled injection device; and 
- the injection is maintained until the altitude of the aircraft or of the spacecraft reaches a transition altitude called optimal transition altitude. 
said method comprising, in the case in which the altitude decreases, the following steps: 
- said engine for a spacecraft is equipped with said propulsion nozzle; 
- at the optimal transition altitude, gas is injected into said nozzle via said controlled injection device so as to force the detachment of the main stream from the second wall; and 
- the injection is maintained until the altitude of the aircraft or of the spacecraft passes below said natural transition altitude.
However, Dujarric teaches a rocket nozzle system (Title) with a divergent section (4) injection orifice/orifices (5) that are used for cooling and flow separation (Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt by making the controlled injection device further used for flow separation, as taught by Dujarric, in order to optimize the performance of the engine (Dujarric – Paragraph 0002, Lines 1-2).
Sutor in view of Schmidt and Dujarric do not teach

- the injection is maintained until the altitude of the aircraft or of the spacecraft reaches a transition altitude called optimal transition altitude. 
said method comprising, in the case in which the altitude decreases, the following steps: 
- said engine for a spacecraft is equipped with said propulsion nozzle; 
- at the optimal transition altitude, gas is injected into said nozzle via said controlled injection device so as to force the detachment of the main stream from the second wall; and 
- the injection is maintained until the altitude of the aircraft or of the spacecraft passes below said natural transition altitude.
However, Mueller teaches a rocket nozzle (Abstract, Lines 1-3) with a divergent section (112) designed for high altitude (Abstract, Lines 1-3 – the nozzle is designed for high altitude operation) using a method with the steps of just before the natural transition altitude is reached, gas is injected radially into said nozzle via said controlled injection device (Figures 5 and 9 – Column 5, Table – gas is injected into the nozzle via the controlled injection device before reaching the optimum expansion/natural transition altitude); and the injection is maintained until the altitude of the aircraft or of the spacecraft reaches a said transition altitude called optimal transition altitude (Figures 5 and 9 – Column 5, Table – gas is injected into the nozzle via the controlled injection device up to the optimum expansion/natural transition altitude).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Mueller – Column 4, Lines 42-46).
Further Mueller teaches it is beneficial to have the flow detach from the nozzle at specific expansion rations dependent on the altitude, specifically at or near seal level (Column 1, Lines 51-56 and Column 6, Lines 20-25).
Sutor in view of Schmidt, Dujarric and Mueller do not explicitly teach said method comprising, in the case in which the altitude decreases, the following steps: said engine for a spacecraft is equipped with said propulsion nozzle; at the optimal transition altitude, gas is injected into said nozzle via said controlled injection device so as to force the detachment of the main stream from the second wall; and the injection is maintained until the altitude of the aircraft or of the spacecraft passes below said natural transition altitude.
However, Bezos teaches an aircraft/spacecraft (Abstract, Line 1-3) with a rocket engine (116) that uses the engine during ascent/takeoff and descent/landing (Figure 1 – the rocket engine, 116, is used during take-off as shown on the left of Figure 1 and during descent/landing as shown on the right of Figure 1).
It is noted that the steps for the case in which the altitude decreases are the inverse of for when the altitude increase.  Thus the same benefits provided by Sutor in view of Schmidt, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt, Dujarric and Mueller to include said method comprising, in the case in which the altitude decreases, the following steps: said engine for a spacecraft is equipped with said propulsion nozzle; at the optimal transition altitude, gas is injected into said nozzle via said controlled injection device so as to force the detachment of the main stream from the second wall; and the injection is maintained until the altitude of the aircraft or of the spacecraft passes below said natural transition altitude, since Bezos shows known flight paths of an aircraft/spacecraft that uses a rocket engine for both takeoff/ascent and landing/descent would have been obvious to one of ordinary skill in the art, in order to minimize side forces during engine as a result of uncontrolled and localized flow separation and to increase engine performance at or near sea level (Mueller – Column 4, Lines 42-54).

Regarding Claim 10, Sutor in view of Schmidt teach the invention as claimed and discussed above.
Sutor further teaches a method for controlling the reattachment of the flow of propulsion gases on the second curved contour of a divergent section (Figure 1 – Column 3, Lines 28-38 – the divergent section shown in the figures is a nozzle which uses a method for controlling the transition of the propulsion gases of the engine by the shape of the divergent section and therefore the attachment to the second contour, 8, of the nozzle) comprising 6 and 8) of an engine for a spacecraft (Column 1, Lines 5-7 – the nozzle is for a rocket engine and therefore for an aircraft/spacecraft) as a function of the altitude of the spacecraft (Column 1, Lines 11-22 – the nozzle is a propulsion nozzle for a rocket engine at different altitudes and therefore for an aircraft or spacecraft), said method comprising the following steps: 
said engine for a spacecraft is equipped with a propulsion nozzle as defined according to claim 7 (See rejection for Claim 7 above).
Sutor in view of Schmidt do not teach when the engine is switched on, gas is injected radially into said nozzle via said controlled injection device until a sufficient altitude is reached guaranteeing the absence of instability.
However, Dujarric teaches a rocket nozzle system (Title) with a divergent section (4) injection orifice/orifices (5) that are used for cooling and flow separation (Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt by making the controlled injection device further used for flow separation, as taught by Dujarric, in order to optimize the performance of the engine (Dujarric – Paragraph 0002, Lines 1-2).
Sutor in view of Schmidt and Dujarric do not teach when the engine is switched on, gas is injected radially into said nozzle via said controlled injection device until a sufficient altitude is reached guaranteeing the absence of instability.

Figure 5 and Figure 9 – Column 1, Lines 51-56 and Column 4, Lines 42-54 – the injection device is used at start/when engine is switched on until an altitude is reached in order to remove instabilities; It is further pointed out that this limitation is considered a contingent limitation.  Per MPEP 2111.04.II “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” therefore this limitation is not required to be taught if the remainder of the claim is taught).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt and Dujarric to further include the method steps of when the engine is switched on, gas is injected radially into said nozzle via said controlled injection device until a sufficient altitude is reached guaranteeing the absence of instability, as taught by Mueller, in order to minimize side forces during engine starting as a result of uncontrolled and localized flow separation (Mueller – Column 4, Lines 42-46).
Further Mueller teaches it is beneficial to have the flow detach from the nozzle at specific expansion rations dependent on the altitude, specifically at or near seal level (Column 1, Lines 51-56 and Column 6, Lines 20-25).

However, Bezos teaches an aircraft/spacecraft (Abstract, Line 1-3) with a rocket engine (116) that uses the engine during ascent/takeoff and descent/landing (Figure 1 – the rocket engine, 116, is used during take-off as shown on the left of Figure 1 and during descent/landing as shown on the right of Figure 1).
It is noted that the steps for the case in which at very low altitude, during the landing phase, are the inverse of for when the engine is switched on.  Thus the same benefits provided by Sutor in view of Schmidt, Dujarric and Mueller during take-off/increasing altitude would be achieved during descent/landing as would be experienced in the flight path taught by Bezos.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt, Dujarric and Mueller to include said method comprising, at very low altitude, during the landing phase, gas is injected radially into said nozzle via said controlled injection device until the engine is switched off, since Bezos shows known flight paths of an aircraft/spacecraft that uses a rocket engine for both takeoff/ascent and landing/descent would have been obvious to one of ordinary skill in the art, in order to minimize side forces during engine as a result of uncontrolled and localized flow separation and to increase engine performance at or near sea level (Mueller – Column 4, Lines 42-54).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sutor in view of Schmidt as applied to claim 1 above, and further in view of Dujarric and  Sargent (U.S. Patent No. 3,228,188), hereinafter Sargent.

Regarding Claim 9, Sutor in view of Schmidt teach the invention as claimed and discussed above. 
Sutor further teaches a method for controlling the flow of the propulsion gas flow in a divergent section (Figure 1 – Column 3, Lines 28-38 – the divergent section shown in the figures is a nozzle which uses a method for controlling the transition of the propulsion gases of the engine by the shape of the divergent section and therefore the attachment to the second contour, 8, of the nozzle) comprising multiple curved contours of a propulsion nozzle (6 and 8) of an engine for an aircraft or spacecraft (Column 1, Lines 5-7 – the nozzle is for a rocket engine and therefore for an aircraft/spacecraft), said method comprising the following steps:
said engine is equipped with a propulsion nozzle as defined according to claim 1 (See rejection for claim 1 above); a convergent portion (Figure 1 – the portion just to the right of the throat, 12, is the convergent portion of the nozzle) receiving the gases produced in said reaction chamber (Figure 1 – the convergent portion of the nozzle receives the combustion gases from the reaction chamber, 4); said nozzle throat (12); and said divergent section (6 and 8) connected to the nozzle throat (Figure 1 – the divergent section is connected to the nozzle throat, 12); 
Sutor does not teach said controlled injection device comprises at least three orifices having identical shape and dimensions, said orifices being regularly spaced along the 
when it is necessary to correct the trajectory of said aircraft or spacecraft, gas is injected radially and in dissymmetric way through said orifices, while varying the injection flow rates from one orifice to another, so as to make the flow of the main stream of propulsion gas and the peripheral pressure dissymmetrical and vectorize the thrust.
However, Schmidt teaches said controlled injection device comprises at least three orifices having identical shape and dimensions (Figure 2 – the controlled injection device is made up of a plurality of orifices shown to have identical shape and dimensions), said orifices being regularly spaced along the circumference of the second wall (Figure 2 – the orifices are spaced regularly along the circumference of the second wall, 4b’) which is situated at the distance d from said connecting zone (Figure 2 – the orifices are in rows at the set distances from the connecting zone);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Sutor in view of Schmidt to include said controlled injection device comprising at least three orifices having identical shape and dimensions, said orifices being regularly spaced along the circumference of the second wall which is situated at the distance d from said connecting zone comprising the curved contour discontinuity, as taught by Schmidt, for the same reasons as discussed above for Claim 1.
Sutor in view of Schmidt do not teach when it is necessary to correct the trajectory of said aircraft or spacecraft, gas is injected radially and in dissymmetric way through said orifices, 
However, Dujarric teaches a rocket nozzle system (Title) with a divergent section (4) injection orifice/orifices (5) that are used for cooling and flow separation (Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt by making the controlled injection device further used for flow separation, as taught by Dujarric, in order to optimize the performance of the engine (Dujarric – Paragraph 0002, Lines 1-2).
Sutor in view of Schmidt and Dujarric do not teach when it is necessary to correct the trajectory of said aircraft or spacecraft, gas is injected radially and in dissymmetric way through said orifices, while varying the injection flow rates from one orifice to another, so as to make the flow of the main stream of propulsion gas and the peripheral pressure dissymmetrical and vectorize the thrust.
However, Sargent teaches a rocket control system (Column 1, Lines 9-11) that operates by injecting gas into the nozzle (Column 2, Lines 31-34) through at least three orifices (Figure 1 – the gas is injected through the orifices, 18, of which there are at least three) with a method including steps of when it is necessary to correct the trajectory of said aircraft or spacecraft, gas is injected radially and in dissymmetric way through said orifices (Figure 1 – Column 1, Lines 33-37 and Column 2, Lines 31-34 – to change/correct the attitude/ trajectory of the aircraft/spacecraft gas is injected to produce a desired side force, therefore the gas it injected into the orifices in a dissymmetric way to produce the desired side force; It is further pointed out that this limitation is considered a contingent limitation.  Per MPEP 2111.04.II “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” therefore this limitation is not required to be taught if the remainder of the claim is taught), while varying the injection flow rates from one orifice to another(Figure 1 – Column 1, Lines 33-37 and Column 2, Lines 31-34 – to change/correct the attitude/ trajectory the injection of gases from one orifice/set of orifices as shown in Figure 1 must be varied from the opposing orifices in order to produce a side force), so as to make the flow of the main stream of propulsion gas and the peripheral pressure dissymmetrical and vectorize the thrust (Figure 1 – Column 1, Lines 33-37 and Column 2, Lines 31-34 – the injection of gases from the orifices produce a side force by creating a shock in the propulsion gases and thus a peripheral pressure that is dissymmetrical thereby vectorising the thrust).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sutor in view of Schmidt and Dujarric to have the orifices being independently controllable and operating by the method of when it is necessary to correct the trajectory of said aircraft or spacecraft, gas is injected radially and in dissymmetric way through said orifices, while varying the injection flow rates from one orifice to another, so as to make the flow of the main stream of propulsion gas and the peripheral pressure dissymmetrical and vectorize the thrust, as taught by Sargent, in order to create in the nozzle the reactive effect of the injection resulting in a force sufficient to Sargent – Column 1, Lines 14-16) thereby increasing the maneuverability of the aircraft/spacecraft.
Response to Arguments
	Applicant’s arguments with respect to Hermant and Mueller have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

It is noted that while Applicant’s with respect to Hermant are moot in view of the new grounds of rejection that Applicant appears to be arguing that the connecting zone of Hermant could not be a connecting zone because it is a point.  However, the claims do not recite any limitation regarding a required size of the connecting zone and further in light of Applicant’s specification the connecting zone is a point where the two different contours meet.  Thus the connecting zone is a point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/William H Rodriguez/Primary Examiner, Art Unit 3741